Los hechos están expresados en la opinión.
El Juez; Asociado Se. Aldhey,
emitió la opinión del tribunal.
Los apelantes Pedro Julia, Clemente Ramírez y José Cal-derón Aponte fueron acusados, en unión de otras personas, del delito de conspiración, ante la Corte de Distrito de San Juan, Sección 2a. Las tres personas nombradas fueron de-claradas culpable de dicho delito y las demás absueltas y contra tal sentencia interpusieron aquéllas este recurso de *287apelación, en el que no lia comparecido el apelante Jnliá; Cal-derón Aponte no presentó en tiempo alegato consignando los errores que a sn juicio den lugar a la revocación de la sen-tencia, pero sn abogado asistió a la vista de esta apelación e hizo oralmente sns alegaciones, y el otro apelante Clemente Ramírez de Arellano presentó sn alegato escrito consignando enatro motivos de error para la revocación de la sentencia dictada contra él, y sn abogado concurrió también a la vista que tuvo lugar on esta Corte Suprema.,
La acusación que el Fiscal presentó contra los apelan-tes alega que ellos en unión de otras personas cuyos nombres no es necesario consignar ahora, cometieron un delito de cons-piración porque allá por los meses de septiembre de 1914 y febrero de 1915, en ocasión de ser los tres apelantes miem-bros de la Junta de Farmacia de esta isla y como tales miem-bros de la Junta Examinadora de Aspirantes a Farmacéuticos para cuyos cargos fueron legalmente nombrados, en el dis-trito judicial de San Juan, de una manera ilegal, volunta-ria y maliciosa so combinaron, conspiraron y pusieron de' acuerdo para aprobar los exámenes de los aspirantes a far-macéuticos Francisco Carmona Rivera, Eduardo Platet, Je-sús María López Molina, Manuel Colón Bonilla, José Luis Weiwar, Armando Font Rodríguez, Eduardo Badó, Juana Albandoz, Eleuteria Colón y Santiago Rodríguez, cuyos exá-menes debían celebrarse y se celebraron en esta ciudad de San Juan en el mes de enero de 1915, individuos que no te-nían capacidad legal para ser matriculados y admitidos a exámenes y a los que les facilitaron las contestaciones a las preguntas correspondientes a cada una y todas de las asig-naturas que determina la ley deben ser objeto de los exáme-nes y que fueron objeto de los mismos, y los cuales debían aprobar a fin'de obtener el título de farmacéuticos, en la inteligencia de que dichos examinandos copiarían tales con-testaciones que contestaban las preguntas que iban a ser ob-jeto de los exámenes y una vez copiadas les devolverían las *288copias que de ellas hicieran para calificarlas y obtener que los demás miembros ele la Junta Examinadora calificasen como buenos- dichos exámenes de ese modo copiados, para de esa manera ilegal, corrupta y maliciosa otorgarles el título y licencia para el ejercicio de la profesión de farmacéuticos en esta isla, cuyas contestaciones les fueron devueltas a los referidos acusados juntas con las copias que de ellas fueron hechas por los citados examinandos presentados a exámenes, actos que son perjudiciales a la salud pública, encaminados a pervertir u obstruir la justicia o la debida administración de las leyes, otorgando títulos y licencias para el ejercicio de la profesión de farmacia en Puerto Eico a personas inca-paces y desconocedoras de su profesión.
Como uno de los motivos en que el apelante Clemente Eamírez basa su récurso para pedirnos la revocación de la sentencia apelada es que el Sr. Sepúlveda que conoció' del caso no tenía facultad para actuar, como juez en el juicio de esto caso, nos parece conveniente considerar en primer tér-mino esta cuestión.
El delito imputado es menos grave por la naturaleza de la pena que apareja y por tanto no conoció de él un jurado sino el juez de la Corte de Distrito de San Juan. El juicio comenzó el 24 de junio de 1915 y terminó por sentencia dos días después, conociendo de él el Sr. Sepúlveda, Juez de la Corte de Distrito de Ponce, en virtud del nombramiento que recibió del Hon. (xobernador de esta isla para que conociese de todos los asuntos de las Secciones Primera y Segunda de la Corte de Distrito de San Juan durante el período de tiempo comprendido desde el 22 al 26'de junio de 1915. En dicho nombramiento se hizo constar como fundamento para hacerlo que el juez de la Sección Primera estaba ausente con licen-cia en los Estados Unidos y que al juez de la Sección Segunda se le había concedido una licencia para ausentarse desde el 22 al 26 de junio 1915. En virtud de este nombramiento el Juez de Distrito de Ponce, Sr. Sepúlveda, prestó juramento *289como Juez del Distrito de San Juan el día 22 ante el juez de la Sección Segunda, Don Jesús María Eossy.
El primer motivo que tiene el apelante Ramírez para sostener que el Juez Sr. Sepulveda no tiene facultad para actuar como juez en este asunto es que, de acuerdo con la sección segunda de la ley de 10 de marzo de 1904 dictada para reorganizar el sistema judicial, el Gobernador sólo puede or-denar que un juez de distrito desempeñe los deberes de otro juez de distrito cuando el último esté temporalmente impe-dido (disqualified), tomando el apelante esta palabra en el sentido de incapacidad por algún motivo legal para desem-peñar sus funciones, pero que esta incapacidad no comprende el motivo de ausencia.
Esa sección de la ley da facultad al Gobernador de esta Isla para que cuando el servicio público lo exigiere, pueda ordenar a un juez de distrito que ocupe el puesto 'de cual-quiera de los jueces de distrito nombrados regularmente y que se bailen temporalmente impedidos (disqualified) ya por enfermedad o por cualquier otra causa. Su lectura demues-tra claramente que la facultad que concede al Gobernador no es sólo por bacer nombramientos cuando el propietario esté impedido (disqualified) en el sentido legal de esta pa-labra, o sea cuando no pueda legalmente conocer del asunto, sino que se refiere también a impedimentos por enfermedad o por cualquiera otra causa. Es- más amplia que el signifi-cado que quiere darle el apelante y comprende no sólo los casos de enfermedad y de impedimento legal sino cualquiera otra que le impida conocer del asunto,' y como en este caso el juez regularmente nombrado Señor Rossy tenía licencia para ausentarse de la corte, tenía facultad el Gobernador para bacer el nombramiento de otro juez de distrito que le reemplazase durante el tiempo que durase su licencia, en bien del servicio público, por lo que no podemos declarar que existe el error que se atribuye por el apelante.
*290También sostiene el apelante que pudiera dudarse de si' el juramentó que prestó el Señor Sepulveda ante el Juez Sr. Bossy es legal porque el día en que el juez lo tomó estaba impedido (disqualified) para todos los deberes de su cargo. Eli juez Sr. Bossy no dejó de ser tal juez por tener licencia para ausentarse de su cargo durante los días expresados, y por tanto podía válidamente tomar el juramento del Señor Sepúlveda, quien hasta que lo prestó no era legalmente juez de la Sección Segunda de la Corte de Distrito de San Juan y no vemos, por tanto, que no fuera legal.
Otro de los fundamentos del recurso, que se consigna bajo el número uno de los señalamientos de errores, es que los he-chos denunciados en la acusación no constituyen delito pú-blico.
La acusación, en pocas palabras, imputa a los acusados que siendo miembros de la Junta Examinadora de Aspiran-tes a Farmacéuticos se combinaron y pusieron de acuerdo para aprobar los exámenes de determinados aspirantes a farmacéuticos que no tenían cápacidad legal para ser ma-triculados y admitidos a exámenes y que les facilitaron las •contestaciones que habían de dar a las preguntas que tenían que contestar para obtener el título de farmacéuticos con objeto de calificar las copias y obtener de los demás miem-bros de la Junta Examinadora qu§ calificaran como buenos tales exámenes para de esa manera otorgarles el título y li-cencia para el ejercicio de la profesión de farmacia en esta isla, actos que son perjudiciales a la salud pública y enca-minados a pervertir la debida administración de las leyes otorgando títulos de farmacéuticos a personas incapaces y desconocedoras de su profesión.
Como se ve más claramente .por el resumen que hemos hecho de la acusación, la conspiración de tres de los cinco miembros de la Junta, Examinadora consistió en otorgar tí-tulos de farmacéuticos a personas incapaces de ejercer tal profesión y los actos que realizaron fueron los de admitir-*291los a exámenes sin tener capacidad legal para ser matricu-lados, y calificar las contestaciones que copiándolas debían dar para conseguir el título de farmacéuticos.
Según el artículo 62 del Código Penal existe el delito de conspiración, entre otros casos, cuando dos o más personas conspiraren para cometer algún acto perjudicial a la salud pública o encaminados a pervertir u obstruir la justicia o la debida administración de las leves; disponiéndose por el artículo 63 del mismo que ningún convenio, excepto para co-meter delito grave contra alguna persona o para incendiar o asaltar moradas, constituye conspiración a no concurrir al-gún acto para llevarla a cabo por uno o más de las personas Combinadas. Por su parte' el artículo 246 del Código de Enjuiciamiento Criminal dispone que en persecuciones por conspiración, siempre que para constituir el delito se retiñiera que baya habido principio de ejecución del acto, no podrá ser convicto el acusado a menos que uno o más de tales actos hayan sido expresamente denunciados en la acusación y se prueba uno de ellos, por más que otros actos manifiestos no denunciados o alegados podrán presentarse como prueba.
De acuerdo con estos preceptos la acusación en este caso es suficiente porque siendo el objeto de la conspiración de los tres miembros de la Junta Examinadora de Aspirantes al Título de Farmacéuticos otorgar corruptamente títulos de farmacéuticos a determinadas personas sin que los aspiran-tes tuvieran capacidad legal para ser- matriculados y admi-tidos a examen y para obtener el título, se expresan en ella actos para llevar a cabo la conspiración por parte de las per-sonas combinadas para admitir a examen a los aspirantes expresados, tales como que les' facilitaron las contestacio-nes de las preguntas que debían contestar correspondientes a las asignaturas que determina la ley deben ser objeto de los exámenes para que puedan obtener tal título, actos que •siendo ciertos, como hay que suponer que lo son cuando se discute la suficiencia de una acusación, demuestran que los *292acusados Rabian dado principio a la ejecución de la cons-piración.
Eso es todo lo que debe contener la acusación por un de-lito como el perseguido en este caso, por lo que fue suficiente, y no era necesario que en ella se alegara, como pretende el apelante, que los acusados realizaron el acto de aprobar los exámenes, que era el fin de la conspiración. Según la ley, basta con alegar algún acto que tienda a la realización del objeto de la conspiración.
Que el fin de la conspiración era un acto perjudicial a la salud pública y obstructivo de la debida administración de las leyes no puede dudarse por un momento. Existe una ley en vigor en Puerto Eico creando una Junta de Farma-cia cuyo objeto es, según se desprende de su simple lectura, impedir que ejerzan la profesión de farmacéuticos personas que no tuvieren, ciertos conocimientos, en beneficio de la sa-lud y bienestar públicos, evitando de esa manera que perso-nas incompetentes por la carencia de tales estudios tuvieren a la venta y despachasen drogas, capaces muchas de ellas de producir males y también la muerte. Es una ley altamente beneficiosa para el bien común y que por espacio de muchos años ha estado rigiendo en esta isla. Para conseguir estos fines la ley creó una junta compuesta de cinco farmacéuticos expertos, de buena reputación, residentes en esta isla, debi-damente graduados y con más de cuatro años de práctica, cuya misión es la de expedir certificados de farmacéuticos a las personas que acreditasen ante ellos tener conocimien-tos de ciertas materias que la misma ley expresa, aspiran-tes a títulos que además deben tener determinados estudios-generales previos, como el de haber aprobado todas las ma-terias correspondientes al curso científico y literario de al-guna alta escuela de la isla o de alguna institución similar1 o análoga de los Estados Unidos o de cualquiera otra parte satisfactoria para la junta. También deben los aspirantes-ai título de farmacéutico acreditar por medio de un certi-*293ficado firmado y jurado por un boticario acreditado que ha practicado en sn botica por nn espacio no menor de dos años. Además, las matrículas de los aspirantes deberán formularse en la primera quincena de octubre para celebrarse los exá-menes en la segunda quincena de enero y junio, y todos los g’astos exigidos por la ley se reducen a diez dollars por de-rechos de examen que se entregarán al secretario y veinte y cinco dollars para que se les expida la licencia. En cnanto a los exámenes, habrán de ser por escrito.
Así pues, si los acusados apelantes, como miembros de esa junta de farmacia, se combinaron y confabularon para admitir a exámenes y dar títulos de farmacéuticos a perso-nas incapaces y uno de los medios que emplearon para lle-varlo a efecto fue el de facilitar las contestaciones que los aspirantes debían dar a las preguntas que de acuerdo con la ley debían contestar, es innegable no sólo que esa conspi-ración era contra la salud pública porque ese resultado era consecuencia natural de sus actos, sino también contra la ley citada Cuyo cumplimiento les estaba encomendado, ya que eran ellos los encargados de exigir los documentos necesarios para admitir a los aspirantes, de hacer los interrogatorios que habían de contestar, de calificar los exámenes y de expe-dir los certificados o títulos de farmacéuticos. Es doctrina constante de la ley y de la jurisprudencia que toda persona intenta las consecuencias naturales de sus actos; y en el caso de United States v. Patten, 226 U. S. 525, que en un caso de conspiración, la Corte Suprema dijo en la página 543, entre otras cosas, lo siguiente: “En otras palabras, por dedicarse intencionalmente a una conspiración que necesaria y direc-tamente produce el resultado que el estatuto quiso impedir, ellos (los conspiradores) están, en el sentido legal, acusa-dos de haber intentado el resultado. Addyston Pipe & Steel Co. v. United States, 175 U. S. 211, 243; United States v. Reading Co., 226 U. S. 324, 370.” Por eso no era necesario *294que la acusación en el caso que estamos considerando alegara la intención más específicamente de como lo hizo.
Si la acusación no dijera que los apelantes admitían a exámenes a personas.incapaces y que les facilitaron las con-testaciones que habían de dar tendría entonces razón el ape-lante Ramírez al decir que él convenio para aprobar exáme-nes era para cumplimentar la ley, mas no con la alegación que tiene la acusación, ya que no se cumple facilitando las contestaciones para que aparezcan como personas capaces, como farmacéuticos, aquellas que han tenido que copiar las contestaciones en las diversas asignaturas de la profesión.
El apelante se queja de que el Fiscal nada dijo en su acu-sación de sobornos individuales y que en el juicio trató de probar tales sobornos, pero es que esa prueba no estaba pre-sentada para probar sobornos sino para por medio do ellos demostrar la existencia general de la conspiración. La idea de la acusación no era la idea de sobornos individuales sino de un sistema corrupto de permitir la obtención de títulos a personas no capacitadas.
En cuanto a la intención criminal de la conspiración, re-sulta de los propios actos que alega la acusación, pues exi-giendo la ley determinados conocimientos para obtener el título de farmacéuticos, la combinación para otorgarlos a personas que no tienen esos conocimientos porque tienen que copiar las contestaciones, demuestra claramente que se iban a otorgar títulos a personas a quienes la ley no quería per-mitarles el ejercicio de la profesión de farmacia, causando así un daño voluntario y criminal al público en cuyo bene-ficio se promulgó la ley, y el mero hecho de entregar las con-testaciones demuestra también que los apelantes sabían que los dichos aspirantes no conocían las asignaturas requeri-das por la ley.
El tercer motivo de error que se alega se refiere a que no se probó que el apelante Ramírez cometió el delito de cons-piración alegado en la acusación.
*295Para sostener esta alegación expone el apelante que la prueba tendió a demostrar la comisión de distintos delitos de soborno en cada uno de los cuales los principales eran distintas personas y que en ningún caso participaron todos los tres acusados declarados culpables de delito de conspi-ración; que hubo prueba tendente a demostrar que Juana Albandoz había comprado al apelante Ramírez en cien pesos contestaciones a preguntas y que en este negocio inter-vino Edelmira Santana, acusada que' fue absuelta, pero que falta prueba para relacionar otro de los acusados con la tran-sacción; que hubo prueba tendente a demostrar que Jorge Weiwar había pagado al acusado Juliá ciento veinte y cinco pesos para poder copiar contestaciones sin que exista prueba de que otro de los acusados tuviera intervención o relación alguna con ese asunto; 'que hubo también prueba tendente a demostrar que Jesús María López Molina sobornó al acu-sado Calderón Aponte para la cuestión de los exámenes, pero que no hubo prueba de que otro de los acusados tuviera algo que ver o conocimiento, del asunto de López Molina; y que hubo prueba tendente a demostrar que Manuel Colón Bonilla había sobornado a Ramírez y a Juliá para poder ser matricu-lado y admitido a examen.
Pero es que la prueba demostró además que el apelante Pedro Juliá, Presidente de la Junta de Farmacia, era el único que se entendía con la matrícula de los aspirantes a exáme-nes y con los documentos que con ella habían de presentarse; que la Señorita Juana Albandoz, que entregó cien pesos a Edelmira Santana, acusada que fue absuelta, porque el ape-lante Ramírez le dijo que se entendiera con ella para ía cues-tión del dinero, fué matriculada y admitida a examen a pesar de que carecía de los estudios previos que exige la ley, pues no tenía certificado de estudios de alta escuela, ni aún del octavo grado, habiendo estudiado sólo hasta el quinto grado en la escuela pública, y tampoco había estudiado algunas *296de las asignaturas de farmacia, las qne copió de las contes-taciones qne le entregó el apelante Eamírez.
También demostró la prueba qne' López Molina, quien mediante un documento se comprometió a pagar al apelante Calderón Aponte doscientos pesos porque se le admitiera a examen para que se le expidiera el título sin tener los dos años de práctica en una farmacia, como exige la ley, fué ma-triculado y admitido a examinarse por el apelante Juliá, en-cargado de la matrícula.
También que Manuel Colón Bonilla, a quien pidió Cal-derón Aponte cuatrocientos pesos, y que luego se entendió por quinientos con Juliá y con' Eamírez conjuntamente, fue admitido al examen para.obtener el título sin tener los dos años de práctica, requisito que suplió Juliá con una certifi-cación falsa que obtuvo de un boticario y también le suplió su falta de estudios previos preparatorios con otra certifi-cación también falsa solicitada por él, aspirante a quien el acusado Eamírez facilitó las contestaciones para que las copiara.
Esos diversos actos ex*an fuerte prueba circunstancial de-mostrativa de que los acusados estaban combinados para ad-mitir a exámenes a personas incapaces para ellos y para ex-pedir título a personas desconocedoras de la profesión de farmacia, facilitándoles las contestaciones porque no cono-cían las asignaturas requeridas por la ley y que a ese fin unos ejecutaban unos actos y otros de los conspiradores otros, lo que es bastante para llevar a la conclusión de que existía entre ellos una conspiración con el fin indicado, que es con-trario a la salud pública y a la debida administración de las leyes, ya que no es necesario probar la conspiración misma porque por lo general sería imposible presentar dicha prueba por evidencia directa dada la reserva con que se adoptan esos planes, consistiendo generalmente la prueba en infe-rencias o presunciones derivadas de ciertos hechos realiza-dos, siendo bastante cuando uno ejecuta parte del plan de *297la combinación y el otro otra parte del mismo para ejecutarlo enteramente, aun cuando jamás se reunieran para concertar los medios o para poner en práctica el propósito común. People v. Donnolly, 143 Cal. 398; United States v. Sacia, 2 Fed. 754. En People v. Bentley, 75 Cal. 409, se cita de G-reenleaf lo siguiente: “Si se prueba que los acusados perseguían con sus actos el mismo propósito, frecuentemente por iguales medios, realizando uno una parte y, el otro la otra parte para completarlo teniendo en perspectiva la ejecución del mismo fin, el jurado estará justificado en llegar a la conclusión de que estaban confabulados en una conspiración para reali-zar tal objeto. 3 Greenleaf Ev. see. 93.”
La prueba circunstancial es de tal naturaleza en este caso que después de examinada no- puede llevar a ninguna hipó-tesis consistente con la inculpabilidad de los apelantes.
Aunque el apelante Ramírez alega que la declaración de Juana Albandoz no fué corroborada, sin embargo, resulta lo contrario de la prueba documental que respecto a ella se pre-sentó, pues la lectura de sus exámenes demuestra que fueron copiados de otros, como ella dice, y en los documentos Nos. 43 al 47 se encuentra la corroboración de que fué admitida a exámenes sin tener capacidad para tomarlos.
Sostiene también el apelante Ramírez que no puede te-nerse en cuenta para condenarle la declaración de Manuel Colón Bonilla porque era un empleado del Gobierno que lo sobornó y el iniciador de la conspiración alegada en la acu-sación y que fué una conspiración fabricada y un delito fin-gido porque sin la participación de Colón Bonilla no podía existir.
Ya hemos visto que sin la intervención de Colón Bonilla se probó que el apelante Ramírez facilitó las contestaciones a Juana Albandoz, pero de todos modos la declaración de dicho testigo es admisible para determinar la existencia de la conspiración perseguida. No constituye defensa que un agente del Gobierno haya fingido prestar su consentimiento *298y facilitado los medios para la comisión de un delito cuando no se trata de probar dicho delito sino que existía un plan general para la comisión de actos delictivos, y el caso de State v. Dougherty et al., 96 Atl. Reporter 57, que el apelante cita en su alegato no tiene aplicación en este caso porque allí se trataba de una conspiración de los concejales del municipio' de Atlantic City con un tal Harris, empleado del Gobierno^ para aprobar una ordenanza mediante dinero en la cual Harris era una parte necesaria y su promotor, de tal modo que la conspiración no tenía existencia sin él, a diferencia del caso presente en que Clemente Ramírez no fue invitado por Colón Bonilla para una conspiración general toda vez que existe prueba de otros actos realizados por Ramírez, y el acto del agente, del Gobierno fue únicamente uno de los esla-bones para probar la conexión criminal de Ramírez con tal conspiración. Colón Bonilla, empleado del Gobierno para averiguar si era cierto que se estaban vendiendo los títulos de farmacéuticos, no ideó un delito que no • existiera en la mente de los acusados y que no estuvieran ejecutando sino .que haciéndose pasar por un aspirante a dicho título que no reunía condiciones para obtenerlo se prestó a la exigencia de Juliá de que diese dinero y de que se avistara con Ramí-rez para que le facilitara las contestaciones que debía dar en el examen.
Aunque el apelante Ramírez sostiene que no hubo prueba de la alegada conspiración para aprobar exámenes de per-sonas incapaces de obtener el título de farmacéutico, sin embargo., lo contrario aparece de la prueba de este juicio, no sólo porque el facilitar las contestaciones de las asignatu-ras que constituyen la profesión de farmacia demuestra cla-ramente que querían poner a los aspirantes que accedían a sus peticiones de dinero en condiciones de que aparecieran ante la Junta Examinadora como personas aptas para reci-bir el título correspondiente, sino además a alguno de los as-*299pirantes le manifestaron expresamente que los ayudarían para tal fin.
No existe variación alguna, como se alega, entre la acu-sación y la prueba, porque si bien se probaron distintos ac-tos de pedir dinero por los apelantes para aprobar los exá-menes de los aspirantes y admitirlos sin tener condiciones para ellos, ésta era la manera de probar los actos que ten-dían a la ejecución del delito que se imputó en la acusación. El móvil particular de la conspiración no era importante, pues pudo probarse cualquier otro que no fuera la especu-lación por dinero, con tal que se probara que Labia alguno por el cual estaban combinados los acusados para realizar actos contrarios a la debida administración de las leyes o perjudiciales a la salud pública.
En cuanto al error que estamos examinando expone por último Ramírez que la declaración de Colón Bonilla' no fue corroborada, pero la prueba demuestra lo contrario, pues bubo esa corroboración ya que el propio Ramírez admite que Co-lón Bonilla le presentó la carta de recomendación que dice el testigo le entregó Mondo va para Ramírez; Colón Bonilla de-claró que no conocía a Llauger Díaz ni a Ramos Casellas ni se había examinado con el primero ni practicado en la botica del segundo y dichas personas corroboran que esto es así y que si entregaron las certificaciones en contrario que apa-recen con la solicitud de examen de Colón Bonilla fué por-que el apelante Julia se las pidió; el exhibit 13 también co-rrobora que no tenía lbs requisitos exigidos para ser admi-tido a examen porque está firmado sin contestar las pregun-tas que respecto de ese particular debía contestar; Colón Bonilla manifestó que Ramírez le facilitó las contestaciones de los exámenes para que las copiara y en efecto el detective Lewis las tuvo en sus manos y Spear sacó copia fotográfica de ellas.
El último error que se alega es que la corte admitió erró-*300neamente prueba perjudicial al apelante Ramírez a pesar de su oposición.
En cuanto a este particular se. alega que no debió ser ad-mitida la declaración de Carlos Buitrago para corroborar la de Colón Bonilla porque era de referencia sobre actos y manifestaciones de éste, que no era acusado, no liabía decla-rado todavía y que también era un cómplice, y .de actos y ma-nifestaciones de otro testigo dé apellido Ajenjo, quien tam-poco figuraba como acusado ni liabía declarado todavía.
El juez tiene facultad discrecional en el orden de la pre-sentación de la prueba y no vemos que exista perjuicio para los apelantes en que se admitiera la declaración de Buitrago antes de las de Colón Bonilla y de Ajenjo y en realidad de-bía ser anterior, ya que demostraba cómo babía empezado el descubrimiento de la conspiración. Aun admitiendo que Colón Bonilla era un cómplice, Buitrago no lo era porque no aceptó soborno alguno y fué únicamente la persona que puso en relación a Colón Bonilla con Ajenjo para que éste se avis-tara con el apelante Calderón Aponte. No concreta el ape-lante Ramírez en su alegato por qué las manifestaciones de Buitrago eran de referencia y más bien parece que su ob-jeción es por haberse admitido como prueba una escritura, pues llama la atención a las páginas 150 y 151 de la transcrip-ción de las que aparece que se presentó y admitió una escri-tura otorgada por Colón Bonilla ante Buitrago como notario, que no fué protocolizada ni firmada por testigos conteniendo ciertas constancias de una libreta con contestaciones que ex-hibió Colón Bonilla con tal fin al notario; objeción que se fundó en ser prueba secundaria, en ser de referencia y por no haber intervenido en ella los acusados.
No hubo perjuicio en la admisión de ese documento por- • que los hechos en ella expresados fueron también declarados por los testigos y en cuanto a toda la prueba que pudiera ser de referencia no sólo el juez la admitió manifestando que le daría el valor que en derecho tuviera sino que según hemos *301declarado antes de ahora “en los casos juzgados ante el tribunal de derecho la admisión de prueba impertinente para ser considerada por el juez en conjunto con todo el resto de la prueba, no constituye un error que sirva de base para re-vocar la sentencia porque el tribunal, al resolver, apreciará todos los elementos probatorios en conjunto, dando a cada uno la importancia que merece.’'’ El Pueblo v. Véles, 17 D. P. R. 1015.
La declaración de Aureliano Ortiz también fué admisi-ble porque habiendo declarado Bonilla que presentó al ape-lante Julia una carta del Sr. Monclova, dicho Ortiz lo co-rrobora en este particular.
La declaración de López Molina no solamente demostró un convenio con Calderón Aponte para admitirlo a exáme-nes mediante dinero, sino que, como hemos dicho antes, re-lacionó a dicho Calderón con Julia, quien siendo el encargado de la matrícula lo admitió sin tener condiciones para ser admitido a ello, por lo que no hubo error en permitirla.
Con respecto a la carta que se presentó escrita por Ajenjo a Buitrago, no vemos que la objeción se hiciera claramente en la corte inferior por ser prueba de referencia.
Ya hemos dicho que no hubo variación entre la acusación y las pruebas y, por tanto, no hubo error en la corte inferior al admitir prueba respecto a la exigencia de dinero por parte de los apelantes para aprobar como farmacéuticos a perso-nas que no tenían derecho al título, ya por carecer de los es-tudios previos exigidos por la ley o del conocimiento de las asignaturas de esa profesión, porque con ella trataba de de-mostrarse la conspiración alegada en la acusación, la que daba aviso a los acusados de que se presentaría prueba res-pecto a esos hechos.
La mayor parte de las objeciones hechas por Ramírez en el juicio descansan en la teoría equivocada de que el Fiscal probaba sobornos individuales cuando el objeto de estas prue-bas era demostrar el plan de la conspiración de los acusados.
*302Otros errores en cuanto a admisión de pruebas qne men-ciona el apelante, tienen relación con materias antes trata-das y no es necesario considerarlos de muevo.
Para terminar diremos que el abogado del apelante Cal-derón Aponte manifestó en la vista del caso ante nosotros que de acuerdo con la nueva Ley Orgánica de esta Isía, apro-bada por el Congreso de los Estados Unidos y por el Presi-dente en 2 de marzo último, conocida con el nombre de “Bill Jones,” los acusados tenían derecho a ser juzgados por un jurado. No tenemos necesidad de considerar esa cuestión porque dicha ley fu.é aprobada después de la celebración del juicio.
No ^queremos poner fin. a esta opinión sin expresar que los hechos realizados por los apelantes, a quienes la comu-nidad había encargado jjor conducto del Gobernador, de la custodia de su salud pública mediante el cumplimiento de la ley para expedir títulos de farmacéuticos, son hechos de tal naturaleza repugnantes y criminales' que el juez senten-ciador procedió bien al imponerles como castigo la pena má-xima que para tal delito señala el Código Penal.
• La sentencia apelada- debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.